United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3650
                                   ___________

Antoinne Jones,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
City of Columbia, Missouri,             * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: August 14, 2003
                              Filed: September 4, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Antoinne Jones appeals the district court’s1 adverse grant of summary judgment
in his action brought under Title II of the Americans with Disabilities Act (ADA).
Having reviewed the record de novo, see Wallin v. Minn. Dep’t of Corr., 153 F.3d
681, 686 (8th Cir. 1998), cert. denied, 526 U.S. 1004 (1999), we affirm.

      Jones, who is paralyzed below his middle chest because of a 1994 accident,
was injured in April 1999 when he was struck by a car while crossing a street in

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Columbia, Missouri (Columbia), in his motorized wheelchair. Thereafter, Jones
settled the claims he had brought against the driver and owner of the vehicle that
struck him. In so doing, a release was signed by Jones’s mother, who had power of
attorney and who discussed the matter with Jones and received his permission before
signing on his behalf. The release stated in relevant part that, for the sole
consideration of $7,000, Jones released the vehicle’s owner and driver as well as “all
other persons and organizations who are or might be liable, from all claims for
damages which [he] sustained as the result of” the April 1999 accident in Columbia;
that Jones intended and agreed that the release would apply “to all of [his] claims
arising from said accident, present and future, including, but not limited to, damage
to or destruction of property; claims for known or unknown injuries, developments,
consequences and permanency of those injuries; and there [was] no misunderstanding
in this regard”; and that Jones had “carefully read” the release, knew its contents, and
signed it of his “own free act.”

      After Jones brought the instant lawsuit against Columbia, asserting claims
under ADA Title II,2 Columbia moved for summary judgment based on the release.
The district court granted Columbia’s motion, and Jones appeals, contending that
reversal is warranted because the district court should have applied a knowing-and-
voluntary standard in determining whether the release barred him from pursuing his
ADA claims against Columbia.

       This court has yet to address whether claims under ADA Title II may be
waived, and if so, what standard should be applied for evaluating the enforceability
of such a waiver. Cf. Bledsoe v. Palm Beach County Soil & Water Conservation
Dist., 133 F.3d 816, 819 (11th Cir.) (applying knowing-and-voluntary standard in
evaluating enforceability of release of ADA Title II employment claim), cert. denied,


      2
        He also asserted a state-law claim but the disposition of that claim is not at
issue in this appeal.

                                          -2-
525 U.S. 826 (1998); Rivera-Flores v. Bristol-Myers Squibb Caribbean, 112 F.3d 9,
11-12 (1st Cir. 1997) (applying same standard to release in ADA Title I employment
case).

        But assuming, without deciding, that the district court should have applied a
knowing-and-voluntary standard in determining whether the release at issue barred
Jones’s ADA Title II claims against Columbia, we conclude that Jones has failed to
produce sufficient facts showing that execution of the release was not knowing and
voluntary. Jones is an educated person who was represented by counsel when the
release, which was clearly worded, was executed. Cf. Bledsoe, 133 F.3d at 819
(examining such factors as employee’s education and opportunity to consult with
attorney, agreement’s clarity, consideration given for waiver, and amount of time
employee considered agreement before signing it). Further, his counsel apparently
recognized the broad nature of the release when he sought its revision just prior to
filing the instant lawsuit. Cf. Wallin, 153 F.3d at 689-90 n.8 (rejecting argument that
failure to reference specific federal statute did not constitute waiver of rights under
42 U.S.C. § 1983); Pilon v. Univ. of Minn., 710 F.2d 466, 468 (8th Cir. 1983)
(rejecting suggestion that clear and unambiguous release was void because
employee’s attorney midsadvised her as to legal effect of words in release). Finally,
as the district court noted, Jones submitted no evidence in support of the duress
argument he raised below.

      Accordingly, we affirm.




                                         -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-